Citation Nr: 1229870	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  07-38 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active service from July 1954 to July 1984. 

This matter came before the Board of Veterans' Appeals  (Board) on appeal from a decision of April 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In February 2011, the Board remanded this issue for additional notification and development.  As noted in the remand, the Veteran did not include the issue pertaining to his left eye disability in his substantive appeal.  Nevertheless, the RO included the issue in a subsequent supplemental statement of the case and the Veteran's accredited representative has provided argument as to that issue in the informal hearing presentation.  Accordingly, the Board found that this issue was part of the pending appeal.  See Percy v. Shinseki, 23 Vet. App. 371 (2009). 

The Board also notes that at the time of the February 2011 remand, the Board had requested additional actions by the RO pertaining to claims, then on appeal, for service connection for a lumbar spine and a cervical spine disability.  Thereafter, in a May 2012 rating decision, the Appeals Management Center in Washington, D.C., granted service connection for a lumbar spine disability and for a cervical spine disability.  Hence, as this is a full grant of the benefit sought as it pertains to these two issues, they are no longer on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran was afforded a recent VA eye examination in May 2011.  The examiner opined that the loss of vision is caused by or a result of his refractive error and his symptoms (bilateral redness and pain in the left eye more than the right) are most likely caused by or a result of the blepharitis.  The refractive error, pseudophakia, and blepharitis were found to have no relationship to his military service.  He also opined that the Veteran's loss of vision, including cataracts, is not caused by or a result of the Veteran's service-connected diabetes mellitus, type II.  However, the VA examiner did not opine whether the Veteran's left eye disability was aggravated by his service-connected diabetes mellitus.

In this regard, the Board points out that under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury. Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b) . 

In light of the above, the Board finds that the May 2011 VA opinion is inadequate and that the claims file should be returned to the examiner who performed the May 2011 VA eye examination for a supplemental opinion.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

In addition, ensure that the Veteran is properly notified of what evidence is needed to support his claim for secondary service connection under 38 C.F.R. § 3.310  (revised effective in October 2006) and Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send to the Veteran a letter that provides notice as to the evidence need to support his claim for service connection for a left eye disability on a secondary basis, under the provisions of 38 C.F.R. § 3.310  (revised effective in October 2006). 

2.  Then, forward the entire claims file to the examiner who prepared the May 2011 VA eyes examination for a supplemental opinion (or if unavailable, a similarly situated examiner). 

The examiner is requested to opine whether the left corneal opacities are at least as likely as not (a probability of 50 percent or greater) related to active service, to include but not limited to the October 1960 accident, the September 1981 foreign body removal, or the conjunctivitis.

The examiner is also requested to opine whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that the Veteran's diagnosed left eye disabilities of blepharitis, pseudophakia and left corneal opacities were caused by the Veteran's service-connected diabetes mellitus.

The examiner should also opine whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that the Veteran's diagnosed left eye disabilities of blepharitis, pseudophakia and left corneal opacities were aggravated by the Veteran's service-connected diabetes mellitus.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's left eye disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus.  

If the prior examiner is unavailable, or is unable to render the requested supplemental opinion without examining the Veteran, the RO/AMC should arrange for the Veteran to go undergo a VA eye examination, by an examiner with the appropriate expertise, to obtain answers to the question posed above.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies, if warranted, should be accomplished (with all results made available to the examiner prior to the completion of his or her report). 

The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached.  

3.  Thereafter, readjudicate the claim for service connection remaining on appeal in light of all pertinent evidence and legal authority (to include the current version of 38 C.F.R. § 3.310, as revised effective in October 2006).  Provide the Veteran and his representative with a supplemental statement of the case and an appropriate period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



